Title: Arthur Lee to Franklin and John Adams, 20 January 1779
From: Lee, Arthur
To: Franklin, Benjamin,Adams, John


Gentlemen/
Chaillot Jany. 20th. 1779
My fever not being yet sufficiently removd to permit me to come to you; I write to you to submit the absolute necessity there is of informing the Minister without delay of the State of our Finances & that the Supply we have askd is immediately necessary. It is possible they may wait for such information before they put the intention we are told they have of supplying us in execution. We wrote them we shoud pay the Bills drawn by order of Congress as long as our funds lasted; & they will naturally expect to be advisd, when these are so nearly exhausted, as to demand a farther Supply.
I have the honor to be with great respect Gentlemen Yr. most Obedt. Humble Servt.
Arthur Lee
 
Notation: Hon. A. Lee Jan 20. 1779.
